DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on January 7, 2022.  In particular, Claim 1 which has been amended to reduce the number of functional groups per molecular as well as incorporating the melt viscosity.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koda et al (JP 2015 086280, please refer to machine translation for mapping) in view of Ohi et al (US 2014/0080978) with evidence provided Nagase (US 2016/0068666).
Regarding claims 1 and 9-10, Koda JP teaches rubber composition for a tire (Abstract) comprising:
100 parts by mass of a solid rubber (Abstract).  The solid rubber can be 100% SBR with a styrene content of 0.1 to 70 % by mass (page 3)
0.1 to 30 parts by mass of a modified liquid diene rubber (Abstract).  Koda JP teaches that the liquid diene rubber acts as a plasticizer (page 7) and as evidenced by Nagase in paragraph 
20 to 150 parts by mass of a filler (Abstract)
Koda JP teaches that the liquid diene rubber has a maximum peak molecular weight (Mt) which ranges from 3,000 to 120,000 (page 12).  With the percentage of the polymer having a molecular weight in an area of Mt x 1.45 or more is from 0 to 20% based on 100% of the total area (page 12) and therefore, the liquid diene rubber would have a weight average molecular weight that overlaps the claimed range of 1,000 to 15,000.  Koda JP teaches that the vinyl content is less than 90 % by mass (page 14). Koda JP teaches that the melt viscosity of the modified diene rubber ranges from 0.1 to 3,000 Pa s (page 12).
Koda JP teaches that the liquid diene rubber can be modified by mercapto groups (page 10), however fails to teach the silane compound of formula (1) or the average number of functional groups per molecule of the diene rubber.
Ohi teaches a rubber composition for use in tire applications ([0002]) which teaches incorporating a modified liquid diene rubber ([0035]) into the composition.  Ohi teaches that the diene rubber can be modified with a mercapto modifier such as 3-mercaptopropyltriethoxysilane ([0035]) which reads on the recited formula (1) where R1 is C3 divalent alkylene group and R2, R3 and R4 are methoxy groups.  Ohi also teaches that the liquid diene rubber starts with a molecular weight of 1000 and then is modified with the 3-mercaptopropyltriethoxysilane which has a molecular weight of 238.4 ([0035]).  Ohi teaches that the silane compound was completely consumed in the reaction and the resulting polymer had a molecular weight of 1600 ([0035]).  Given this teaching, the average number of functional groups per molecule of the liquid diene rubber is 600/238.4 = 2.5 functional groups per monomer.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the mercapto modifier in the amount as taught by Ohi for the liquid diene rubber of Koda JP.  One would 
	Regarding claim 3, Koda JP teaches that the liquid diene rubber comprising a monomer unit derived from isoprene and/or butadiene (page 7).
	Regarding claim 4-5, Koda JP teaches that the filler is a silica with a diameter of 0.5 to 200 nm (page 7).
	Regarding claim 6, Koda JP teaches that the filler is silica and there is a silane coupling agent in the amount from 0.1 to 30 parts by mass per 100 parts by silica (page 16). 
	Regarding claim 7-8, Koda JP teaches that the solid rubber is an SBR which a weight average molecular weight of 100,000 to 2,500,000 and a styrene content of 0.1 to 70 % by mass (page 3).
	Regarding claim 11, Koda JP teaches a cross-linked product obtained by crosslinking the rubber of claim 1 (Examples).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koda et al (JP 2015 086280, please refer to machine translation for mapping) in view of Ohi et al (US 2014/0080978) and Kobayashi et al (US 6,138,732) with evidence provided Nagase (US 2016/0068666).
The discussion regarding Koda JP, Ohi, and Nagase in paragraph 4 above is incorporated by reference. 
	Regarding claim 12-15, Koda JP teaches that the rubber is used in tire parts (Abstract), however fails to teach the parts recited in the claims.
	Kobayashi teaches that parts of a pneumatic tire include the read, bead filler of tire belt (Claim 1).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the rubber of claim 1 in tire parts as noted in Kobayashi.  One would have been motivated to do so because those are standard tire components which comprise rubber and it would have been nothing .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,124,631. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a rubber composition with a solid rubber, a modified liquid diene rubber with the same characteristics and a filler.
Claims 1 and 3-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/643,138 in view of Ohi et al (US 2014/0080978).
The copending application teaches a rubber composition with a solid rubber, a modified liquid diene rubber with the same characteristics and a filler.  However, fails to teach the number of functional groups per molecule of the liquid diene rubber.
Ohi teaches a rubber composition for use in tire applications ([0002]) which teaches incorporating a modified liquid diene rubber ([0035]) into the composition.  Ohi teaches that the diene rubber can be modified with a mercapto modifier such as 3-mercaptopropyltriethoxysilane ([0035]) which reads on the recited formula (1) where R1 is C3 divalent alkylene group and R2, R3 and R4 are methoxy groups.  Ohi also teaches that the liquid diene rubber starts with a molecular weight of 1000 and then is modified with the 3-mercaptopropyltriethoxysilane which has a molecular weight of 238.4 ([0035]).  Ohi teaches that the silane compound was completely consumed in the reaction and the resulting polymer had a molecular weight of 1600 ([0035]).  Given this teaching, the average number of functional groups per molecule of the liquid diene rubber is 600/238.4 = 2.5 functional groups per monomer.  
.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/643,160 in view of Ohi et al (US 2014/0080978).
The copending application teaches a rubber composition with a solid rubber, a modified liquid diene rubber with the same characteristics and a filler.  However, fails to teach the number of functional groups per molecule of the liquid diene rubber.
Ohi teaches a rubber composition for use in tire applications ([0002]) which teaches incorporating a modified liquid diene rubber ([0035]) into the composition.  Ohi teaches that the diene rubber can be modified with a mercapto modifier such as 3-mercaptopropyltriethoxysilane ([0035]) which reads on the recited formula (1) where R1 is C3 divalent alkylene group and R2, R3 and R4 are methoxy groups.  Ohi also teaches that the liquid diene rubber starts with a molecular weight of 1000 and then is modified with the 3-mercaptopropyltriethoxysilane which has a molecular weight of 238.4 ([0035]).  Ohi teaches that the silane compound was completely consumed in the reaction and the resulting polymer had a molecular weight of 1600 ([0035]).  Given this teaching, the average number of functional groups per molecule of the liquid diene rubber is 600/238.4 = 2.5 functional groups per monomer.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the mercapto modifier in the amount as taught by Ohi for the liquid diene rubber of Koda JP.  One would have been motivated to do so to receive the expected benefit of improving the dispersibility of fillers in rubber (Ohi, Abstract).

Claims 1 and 3-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/643,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a rubber composition with a solid rubber, a modified liquid diene rubber with the same characteristics and a filler.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of copending Application No. 16/987,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a rubber composition with a solid rubber, a modified liquid diene rubber with the same characteristics and a filler.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: Mihara is a solid rubber corresponding to the component (A) of the present invention, not component (B).  Only the solid component has been modified with the specific silane coupling agent.
Examiner’s response:  Mihara is no longer used as a reference.
Applicant’s argument:  Applicant’s request that the double patenting rejections be held in abeyance until allowable subject matter has been indicated.
Examiner’s response:  Applicant's request for abeyance is acknowledged.  The double patenting rejections are maintained above until allowable subject matter is indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764